UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1110


FERENC K. CSABAI,

                Plaintiff – Appellant,

          v.

MARTEK   BIOSCIENCES  CORPORATION;   HENRY  LINSERT,   JR.;
RICHARD J. RADMER; THOMAS C. FISHER; JEROME C. KELLER;
PETER L. BUZY; GEORGE P. BARKER; JULES BLAKE; ANN L.
JOHNSON; DOUGLAS J. MACMASTER; JOHN H. MAHAR; SANDRA PANEM;
EUGENE H. ROTHERG; WILLIAM D. SMART; JAMES FLATT; ROBERT J.
FLANAGAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-02280-CCB)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ferenc K. Csabai, Appellant Pro Se. Mark D. Gately, Scott R.
Haiber, Andrea William Trento, HOGAN LOVELLS US LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ferenc K. Csabai appeals the district court’s order

granting summary judgment to Defendants.           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                Csabai v. Martek

Biosciences Corp., No. 1:09-cv-02280-CCB (D. Md. Dec. 23, 2009).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2